IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                   April 20, 2010 Session

 STATE OF TENNESSEE, EX REL. COMMONWEALTH OF KENTUCKY
                              v.
                      STEVEN FARMER

                  An Appeal from the Circuit Court for Dyer County
                      No. 06-122     R. Lee Moore, Jr., Judge

                         _________________________________

               No. W2009-01503-COA-R3-CV - Filed September 8, 2010


This appeal involves the registration of a foreign order. In 1991, the parents of a minor child
were divorced in Texas, and the father was ordered to pay child support. Soon thereafter, the
mother moved with the child to Kentucky and began receiving public assistance on behalf
of the child. Because the mother was receiving public assistance, the father’s child support
obligation was assigned to the Commonwealth of Kentucky. In 2006, the father moved to
Tennessee. Thereafter, Kentucky registered the Texas child support order in Tennessee and
sought to enforce it. The father contested the registration of the child support order. The
trial court rejected the father’s challenges and ordered that the child support order be
registered for enforcement in Tennessee. The father now appeals. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and D AVID R. F ARMER, J., joined.

Steven Farmer, appellant, pro se

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
and Warren Jasper, Senior Counsel, for the appellee, State of Tennessee ex rel.
Commonwealth of Kentucky
                                              OPINION

                               F ACTS AND P ROCEEDINGS B ELOW

Defendant/Appellant Steven Farmer (“Father”) and Shirley Farmer (“Mother”) were divorced
by a Texas court in 1991. They had one child born of the marriage on October 25, 1990.
The Texas divorce decree ordered Father to pay Mother $100 per month, effective December
1, 1991.

In 1992, Mother and the child moved to Kentucky. Mother soon began receiving public
assistance on behalf of the child. When Mother began receiving public assistance in
Kentucky, Father’s child support obligation was assigned to the Commonwealth of Kentucky.
In 2003, when the child was thirteen years old, the child was placed in foster care in
Kentucky.

At some point, Father moved to Missouri. In August 2005, the Kentucky Division of Child
Support (“Kentucky”) registered the Texas child support order in Missouri for enforcement.

In 2006, Father moved to Dyersburg, Tennessee. In August 2006, Kentucky requested
enforcement assistance from the Tennessee Child Support Services, pursuant to the Uniform
Interstate Family Support Act (“UIFSA”), Tennessee Code Annotated § 36-5-2301, et seq.
On September 22, 2006, Kentucky registered the Texas child support order for enforcement
in the Circuit Court of Dyer County, Tennessee. On October 9, 2006, Father filed a request
with the Dyer County Circuit Court for a hearing on Kentucky’s attempt to register the
support order in Tennessee. On December 11, 2006, Father appeared in the trial court,
apparently for a hearing; however, no hearing had been scheduled on the matter. On
December 12, 2006, the trial court entered an order closing the case “pending future action
and orders of the Court.” Apparently, the matter was not pursued at that time.

In 2008, a sum of $1,038 belonging to Father was intercepted by Kentucky and applied
toward Father’s child support arrearage. The source of those funds and the circumstances
surrounding Kentucky’s interception of them are not clear in the record.1 In any event, on
July 25, 2008, Father filed a motion in the Tennessee trial court under the same docket
number as the 2006 matter related to the registration of the Texas order, requesting a hearing
and an order of mandamus. Father claimed that Tennessee, on behalf of Kentucky,
intercepted the $1,038 belonging to him, and that such interception was impermissible
because the Tennessee trial court had entered an order closing the case involving the


1
The record indicates that the funds may have been federal income tax refunds due to Father, and that they
were intercepted by Kentucky through its enforcement efforts.

                                                  -2-
registration of the Texas order in December 2006. Because the case had been closed, he
averred, Tennessee was without authority to intercept those funds for Kentucky. He
requested the return of the funds to him.

 On July 28, 2008, the trial court held a hearing on Father’s motion requesting an order of
mandamus. On August 8, 2008, the trial court entered an order denying Father’s request for
an order of mandamus, finding that it did not have the authority to grant the motion. Father
apparently did not appeal this order.2

On October 17, 2008, Kentucky filed a second request with Tennessee Child Support
Services for interstate enforcement of the Texas child support order. On October 28, 2008,
Kentucky again registered the Texas order in the Dyer County Circuit Court. As of October
24, 2008, the day before the child reached majority, Father’s total child support arrearage
totaled $15,199.14.3

On November 7, 2008, Father filed a timely notice in the trial court pro se, contesting the
registration of the child support order in Tennessee. Father contested registration of the order
based on his allegations that (1) Kentucky has never registered the Texas decree in Kentucky;
(2) the Texas decree is invalid (for unspecified reasons); and (3) neither Father nor “any
family member to whom he owes a duty of support recieved [sic] any services from
Petitioner.” On November 12, 2008, the State of Tennessee, ex rel. the Commonwealth of
Kentucky (“State”), filed a notice of a hearing scheduled for December 22, 2008. The notice
informed Father of the State’s intent to take a default judgment against Father if he did not
appear at the hearing. Father received the notice the next day, on November 13, 2008.

On the day of the scheduled hearing, December 22, 2008, Husband filed a motion to dismiss
and a motion for mandamus. A hearing was convened on that date, and the matter was
continued until March 23, 2009. The matter was later continued again, until June 22, 2009,
at Father’s request. On June 4, 2009, Father filed a motion for discovery and production,
requesting that the State produce the December 12, 2006 order closing the original case and
other documents not relevant to the issues involved.



2
 Because this order was not appealed, we do not address in this opinion any issues regarding the propriety
of the interception of Father’s funds.
3
 According to the State’s brief, Kentucky sought to collect accrued child support arrearage from July 1992
through June 2003, during which time Kentucky paid public assistance benefits on behalf of the child.
Kentucky also sought accrued child support arrearages from May 28, 2003, when the child first entered foster
care, until the child reached majority. The child remained in foster care except for a brief period from June
8, 2004, to August 31, 2004, during which time the child resided with Mother.

                                                    -3-
On June 22, 2009, the trial court held a hearing on the matter. The appellate record does not
include a transcript of this hearing. On June 24, 2008, the trial court entered an order,
rejecting Father’s challenges to the registration of the Texas child support order and holding
that the child support order “is registered for enforcement in the State of Tennessee.” 4 From
this order, Father now appeals.

                        ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, Father claims that the trial court erred in registering the Texas child support order,
because the case involving the State’s 2006 attempt to register the order was “closed”
pursuant to the trial court’s December 12, 2006 order. He further argues that, in 2006, both
Missouri and Kentucky already had jurisdiction over him, and that Tennessee was attempting
to exercise jurisdiction over him as well. He argues that registering the Texas order in
Tennessee would result in three states having jurisdiction over him at the same time, and that
this would violate what he terms as the “one-state one-order” system of the UIFSA.

We review the trial court’s findings of fact de novo on the record, presuming those findings
to the correct unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d). As to
the issues that are purely questions of law, we review the trial court’s conclusions de novo,
without such a presumption of correctness. See State v. Levandowski, 955 S.W.2d 603, 604
(Tenn. 1997).

                                              A NALYSIS

During the time period relevant to this appeal, Father was a Tennessee resident obligated to
pay child support for a child who resided in Kentucky. As such, the matter is governed by
the UIFSA. “The UIFSA is comprehensive legislation aimed at establishing paternity and
child support payments when parents live in different states.” State of Tenn. ex rel. Martin
v. Kalmon, No. E2007-00770-COA-R3-CV, 2008 WL 1813110, at *5 (Tenn. Ct. App. Apr.
23, 2008).

The UIFSA sets out the procedures for registering a foreign order in a Tennessee court, as
well as the procedures for contesting the validity of that order. Under the UIFSA framework,
a foreign child support order may be registered in Tennessee by mailing certain “documents
and information to the trial court in the county with appropriate jurisdiction.” T.C.A. § 36-5-
2602(a) (2005). Upon the trial court’s receipt of a request for registration, the registering
court “shall cause the order to be filed as a foreign judgment.” T.C.A. § 36-5-2602(b). The


4
The trial court did not directly address Father’s motion for discovery and production; we find that this
motion was implicitly denied.

                                                  -4-
foreign child support order is considered registered when it “is filed in the registering tribunal
of this state.” T.C.A. § 36-5-2603(a) (2005). The UIFSA includes a directive that, when the
foreign order is registered, “the registering tribunal shall notify the nonregistering party” that
the order has been registered. T.C.A.§ 36-4-2605(a) (2005).

Under the UIFSA, the nonregistering party may contest the validity of the foreign order
within twenty days after the date of mailing or personal service of the notice.5 T.C.A. § 36-5-
2606(a) (2005). If the nonregistering party requests a hearing to contest the validity of the
foreign order, the registering tribunal is directed to schedule a hearing on the matter. T.C.A.
§ 36-5-2606(c) (2005). The nonregistering party then has the burden of proving one of seven
enumerated defenses:

        (a) A party contesting the validity or enforcement of a registered order or
        seeking to vacate the registration has the burden of proving one or more of the
        following defenses:
               (1) The issuing tribunal lacked personal jurisdiction over the
               contesting party;
               (2) The order was obtained by fraud;
               (3) The order has been vacated, suspended, or modified by a
               later order;
               (4) The issuing tribunal has stayed the order pending appeal;
               (5) There is a defense under the law of this state to the remedy
               sought;
               (6) Full or partial payment has been made; or
               (7) The statute of limitation under § 36-5-2604 (Choice of Law)
               precludes enforcement of some or all of the arrearages.

        (b) If a party presents evidence establishing a full or partial defense under
        subsection (a), a tribunal may stay enforcement of the registered order,
        continue the proceeding to permit production of additional relevant evidence,
        and issue other appropriate orders. An uncontested portion of the registered
        order may be enforced by all remedies available under the law of this state.

T.C.A. § 36-5-2607 (2005).

In the instant case, Kentucky registered the Texas child support order in the Tennessee trial
court. Father filed a contest to the validity or enforcement of the order within twenty-day


5
“If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely
manner, the order is confirmed by operation of law.” T.C.A. § 36-5-2606(b).

                                                    -5-
time limitation. As directed under the UIFSA, the trial court set the matter for a hearing,
pursuant to Tennessee Code Annotated § 36-5-2606(c).

The State asserts on appeal that Father did not submit any evidence at the hearing to support
his claim that the registration of the support order should be vacated. A transcript of that
hearing was not included in the record on appeal. Father, as the appellant, “has the burden
of proving that the evidence presented below preponderates against the trial court’s
judgment.” Mfrs. Consol. Serv., Inc. v. Rodell, 42 S.W.3d 846, 865 (Tenn. Ct. App. 2000).
“In the absence of a transcript or a statement of the evidence, a presumption arises that the
parties presented sufficient evidence to support the trial court’s judgment . . . .” Id. Because
the appellate record in this case contains no transcript of the hearing on the registration of
the Texas order, on appeal, we must presume that the evidence presented at that hearing
supported the trial court’s decision. Id.; Coakley v. Daniels, 840 S.W.2d 367, 370 (Tenn.
Ct. App. 1992). Thus, to the extent that the trial court’s decision is based on factual findings
made by the trial court, it must be affirmed.6

Father’s main argument on appeal is his allegation that the trial court cannot register the
Texas child support order in Tennessee, because the order has been registered in several
states. He claims that permitting several states to have jurisdiction over the matter at the
same time violates the alleged “one-state one order” system established under UIFSA.7 The
facts related to this issue are essentially undisputed, and the issue is one of law. Therefore,
even in the absence of a transcript of the proceedings or a statement of the evidence, the
record on appeal is sufficient for this Court to consider this issue.

We must respectfully disagree with Father’s contention that it is impermissible under the
UIFSA to register a valid child support order in more than one state at a time. “[U]nder
UIFSA there will be only one order in existence at any one time.” See T.C.A. § 36-5-2603
cmts. The comments to UIFSA address the “one-order” system:

6
 In his reply brief, Father for the first time claims that the State made misrepresentations regarding his state
of residence, and that he was not permitted to put forth a defense that he had made full or partial payment
of his child support obligation. He refers in his reply brief to two “fraudulent child support transmittals.”
However, nothing in the appellate record indicates that Father articulated fraud as a defense in the trial court
below. Father also alleges that the Commonwealth of Kentucky “has demonstrated an allergy to the truth”
in these proceedings, but does not point to any place in the record in which he submitted evidence to the trial
court to support such allegations. All of these allegations are made for the first time in Father’s appellate
brief. Issues not raised to the trial court, and for which no evidence was submitted to the trial court, may not
be considered for the first time on appeal as valid defenses to the registration of the Texas order in
Tennessee. Barnes v. Barnes, 193 S.W.3d 495, 501 (Tenn. 2006).
7
 In its broadest sense, we consider this to be a “defense under the law of this state to the remedy sought”
pursuant to Tennessee Code Annotated § 36-5-2607(5).

                                                      -6-
        Under the one-order system of UIFSA, only one existing order is to be
        enforced prospectively (if more than one child support order exists, refer to
        Section 207 . . . for resolution of the conflict). Registration of that order in the
        responding State is the first step to enforcement by a tribunal of that state.
        Rather than being an optional procedure, as was the case under RURESA
        [Revised Uniform Reciprocal Enforcement of Support Act], registration for
        enforcement under UIFSA is the primary method for interstate enforcement of
        child support. If the prior support order has been validly issued by a tribunal
        with continuing, exclusive jurisdiction, see Section 205 . . ., only that order is
        to be prospectively enforced against the obligor in the absence of narrow,
        strictly-defined fact situations in which an existing order may be modified. See
        Sections 609 through 612 . . . . Until that order is modified, however, it is fully
        enforceable in the responding state.

T.C.A. § 36-5-2601 cmts. “Conceptually, the responding State is enforcing the order of
another state, not its own order.” T.C.A. § 36-5-2603 cmts.

Nothing in the UIFSA prevents a valid order from being registered in several other states at
the same time. Indeed, the comments to the UIFSA indicate that the original order may be
“registered and enforced in additional states even after the issuing State has lost its power to
modify its order . . . .8 T.C.A. § 36-5-2205 cmts. They further explain: “The basic principle
of the Act [UIFSA] is that throughout the process the controlling order remains the order of
the issuing State, and that responding States only assist in the enforcement of that order.”
T.C.A. § 36-5-2604 cmts. Thus, if an obligor parent, such as Father in the instant case,
moves frequently from state to state, Kentucky may seek to register the valid Texas order in
any and all of the states in which Father resides and whose courts may exercise personal
jurisdiction over him. This does not mean that Father is subject to several different orders;
rather, he is subject to the single Texas order, enforced by any sister state to which he moves.
Thus, the foreign support order remains valid in the issuing state and also in “those States in
which the order has been registered.” See T.C.A. § 36-5-2205 cmts. Consequently, we must
reject Father’s argument that there is a “one-state one-order” rule which prevents valid
registration of the Texas child support order in Tennessee.

Any other arguments not specifically addressed in this Opinion are either pretermitted by our
findings above, or have been found to be without merit. Therefore, we affirm the trial court’s
decision to register the Texas support order in Tennessee pursuant to the UIFSA.


8
 Although a Tennessee court may have jurisdiction to enforce a registered child support order, the court has
subject matter jurisdiction to modify support orders issued by other states only when Tennessee Code
Annotated § 36-5-2611(a) is satisfied.

                                                    -7-
                                    C ONCLUSION

      The decision of the trial court is affirmed. Costs on appeal are to be taxed to
Appellant Steven Farmer, for which execution may issue, if necessary.




                                               _________________________________
                                               HOLLY M. KIRBY, JUDGE




                                         -8-